 BORDO PRODUCTS COMPANY79Bordo Products CompanyandInternational Union of UnitedBrewery, Flour,Cereal,Soft Drink and Distillery Workersof America,AFL-CIO,Petitioner.Case No. 12-RC-12. Octo-ber 2,0,19b7SECOND SUPPLEMENTAL DECISION ANDCERTIFICATIONOn February 5, 1957, the Board issued a Decision and Direction ofElection,' directing an election in this case.Thereafter, the RegionalDirector permitted the Petitioner to withdraw from the election leav-ing the Intervenor, Cannery, Citrus Workers, Drivers, Warehouse-men and Allied Employees, Local 60, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, as the only participating labor organization. Immediately priorto the date of the election scheduled pursuant to the Board's Decision,the Employer filed a motion for rehearing, requesting reconsiderationand dismissal of the proceedings.On February 25, 1957, the Boarddirected the Regional Director to conduct the election as scheduledand impound the ballots.The election was held on February 26,1957.The Board, on April 9, 1957, issued a Supplemental Decisionand Direction 2 denying the Employer's motion for rehearing anddirecting that the ballots be opened and counted.Pursuant to theBoard's direction, the ballots were counted on April 18,' 1957.Thetally of ballots issued at that time showed that of approximately 1,256eligible voters, 658 votes were cast for and 175 votes were cast againstthe Intervenor.There were 4 void ballots and 12 challenged ballots.On April 23, 1957, the Employer filed timely objections to the elec-tion and conduct affecting the election, alleging that such conductconstituted interference, restraint, and coercion of the employees whovoted in the election.Thereafter, on May 10, 1957, the Regional Di-rector, pursuant to the Board's Rules and Regulations, issued and dulyserved on the parties a report on objections, in which he found thatinsufficient evidence had been submitted to support the allegationsof interference, restraint, or coercion and recommended that the Boardoverrule the objections and certify the Intervenor.On May 20, 1957,the Employer filed exceptions to the report on objections. Thereafter,the Regional Director issued a supplemental report on objections inwhich he answered certain of the Employer's exceptions and againrecommended that the Board certify the Intervenor.The Board has considered the Employer's objections, the RegionalDirector's reports, and the Employer's exceptions, and hereby adopts1 117 NLRB 313.2 117 NLRB 1046.119 NLRB No. 11. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director's recommendations that the objections be over-ruled and the Intervenor certified.In its exceptions to the Regional Director's report on objections theEmployer objects to the Regional Director's failure to discuss certainstatements and affidavits submitted during the investigation of ob-jections.As the Regional Director points out in his supplementalreport, the Employer did not specify the conduct referred to in thesestatements in its objections to the election.The Employer also renewsin its exceptions each of its original objections to the election.Weshall discuss them briefly.The Employer's objections 1 through 5 pertain to alleged improperactivity at the place of balloting or within sight of the polling place.In particular, the Employer alleges that : Nonemployee union agentsand officers interrogated and solicited employees within sight of thepolling place on company property; union officers were permitted toact as observers; union observers while performing no official func-tion were permitted to circulate among the voters, away from theimmediate polling area, wearing official badges; the union presidentwho was an observer and another union observer circulated among andtalked to employees although they were neither performing officialduties nor working as employees; and a greater number of union ob-servers than company observers were appointed by the Board andone performed no official function.In his investigation, the Regional Director found no evidence thatany electioneering was done by a union representative or a unionobserver in the situations objected to by the Employer although twoalternate union observers were permitted to remain in the plant andtalk to the employees while the election was being held.He was ofthe opinion that the presence of union representatives outside thebuilding where the election was conducted is insufficient to requirethe setting aside of the election even assuming employees waiting inline to vote could see and be seen by them and that an official positionwith the Union does not disqualify an employee from acting as aunion observer.He reported that the disparity in number of ob-servers was occasioned by the Employer's failure to designate alter-nate observers as did the Union, and that no more than 3 unionobservers were on duty at any 1 time.We agree with the RegionalDirector that absent a showing of electioneering, interference, or'coercion, the above conduct objected to does not constitute groundsfor setting aside the election-'Objections 6 and 7 filed by the Employer challenged the Board'sjurisdiction on the basis of the Intervenor's compliance with the filingSeeWood d SmithShoe Co., 117 NLRB 1760 ;The Rackle Company of Texas,117NLRB 462;Dallas City Packing Company,110 NLRB 8. BORDO PRODUCTS COMPANY81requirements of the Act ; and objection 16 refers to the Employer'srequest on March 11, 1957, that the Regional Director investigate theIntervenor's compliance status.The same allegations concerningthe Intervenor's compliance were a part of the Employer's motionfor a rehearing and were found by the Board to be without merit.The motion was specifically denied, insofar as it pertained to ques-tions of compliance, by telegraphic order of February 25, 1957.Objections 8, 9, 10, 11, 12, and 13 relate to the Petitioner's with-drawal from participation in the election.Substantially, the Em-ployer contends that Section 102.61 of the Board's Rules andRegulations whereby authority is granted by the Board to the Re-gional Director to permit withdrawal of a party from the ballot isan unlawful delegation of the power of the Board to direct a secretelection and to determine disputed and controversial issues, and thatthe Regional Director's acts pursuant thereto are void; that the em-ployees were not given a choice of representatives as directed by theBoard; and that Federal Local Union No. 24215, as well as the em-ployees, was prejudiced by the fraudulent action of the Petitionerapproved by the Regional Director.The Regional Director recommended that these objections be over-ruled as lacking in merit and pointed out that the Board had con-sidered substantially the same allegations as contained in the objectionrelating to Federal Local Union No. 24215 in its Supplemental De-cision and found no merit to the contention.The Regional Directorreported that his investigation did not disclose any facts to supportthe Employer's contention that the Petitioner's withdrawal was fraud-ulent.The Boardis ofthe opinion that Section 102.61 of its Rulesand Regulations is a valid delegation of authority and that conductof the election herein, after permitting withdrawal of the Petitionerand with participation by the Intervenor alone, was proper.Objection 14 pertains to the designation of the Intervenor on theballot.The name of the Intervenor is Cannery, Citrus Workers, Drivers,Warehousemen and Allied Employees Local 60, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,AFL-CIO. , Inadvertently, the word "of" was inserted after"Employees" and preceding "Local" and the word "Union" following"Local" and preceding "60," in the direction of election, notice ofelection, and on the ballot.The Employer contends that because ofthis error in setting out the Intervenor's name, the ballot failed todesignate a labor organization in that there is no labor organizationor entity with the name which appeared on the ballot.We agree withthe Regional Director that the erroneous insertion of the word "of"and the word "Union" in the Intervenor's name on the ballot was476321-58-vol. 119-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsufficient to cause confusion as to the identity of the labor organi-_zation involved, and we overrule the objection.Objection 15, filed by the Employer, asserts that prior to the electionthe Intervenor circulated a false and misleading leaflet and sampleballot.The Regional Director reported that the parties agreed to meet onFebruary 20 to complete election arrangements for the election to beheld on February 26, but prior to the 20th the Employer advised theBoard agent that it intended to file a motion for a rehearing andwould not be present.The Board agent and the Intervenor met asplanned and arranged for the election to be held off company prop-erty.Notices of election were issued scheduling the election.TheIntervenor thereupon passed out leaflets to the employees. It is theseleaflets to which the Employer objects.The leaflets circulated bythe Intervenor set out certain information as to the unit, time, andplace of election, and a reproduction of the ballot.The informationpresented varied to some extent from that contained in the officialnotice of election.At the top of the leaflet was written : "This is asample ballot shown to you so you will know what the voting ballotwill look like.Do not mark this sample ballot in any way." Thevoting unit was described as on the official notice of election, withthe following sentence added: "Those who were employed duringthe week ending Friday midnight, February 15, 1957."The leafletshowed the hours of election as from 5 a. in. until 6: 30 p. in., whilethe hours were designated on the official notice from 5: 30 a. M. to10 a. M., 11: 30 a. in. to 1 p. in., 3 p. in. to 6 p. m. The official notice ofelection stated the place of election as : "Barnetts Trailer Court, 1847Seventh Street, S. W., Across Street From Seaboard R. R. Depot."The leaflet described the place as "Across Street from Seaboard R. R.Depot in the trailer park on 7th Street."Following the description of the time and place of election, theIntervenor's leaflet made the following statement : "The Companyhas refused to let the N. L. R. B. conduct the election on Companyproperty, so the N. L. R. B. has made arrangements to hold electionat the above location."Immediately below the above information was a purported repro-duction of the official ballot clearly marked "Sample."However,the sample ballot was altered to the following extent :1.The official sample ballot showed that the election was for theemployees of "Bordo Products Company, Winter Haven, Florida."The purported reproduction stated that the election, was for the em-ployees of "Bordo Products, Inc."2.There was a discrepancy in the designation of the participatinglabor organization.The official ballot showed the name as Cannery,CitrusWorkers, Drivers,Warehousemen and Allied Employees of BORDO PRODUCTS COMPANY83Local Union 60, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO." The purportedreproduction showed it as "Cannery, Citrus Workers, Drivers, Ware-housemen and Allied Employees Local No. 60, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, AFL-CIO."In summary, the ballot was altered in respect to the name of theEmployer giving it as "Inc." instead of "Company" and omitting thelocation of the Company; and in the designation of the participatingunion omitting the word "of" between "Employees" and "Local,"and substituting "No." for "Union" between "Local" and "60," andshowing the local to be "affiliated with" the Teamsters Internationalorganization, a fact that is implied rather than written out on theofficial ballot.No marks were placed in the voting squares on thesample ballot.On February 25, the Employer requested the Regional Director bytelegram to conduct the election on the Employer's premises, and theRegional Director agreed.Agents of the Employer on election daydistributed to each voter a printed notice which included the state-ment, "The Company has requested that this election be held in theplant for your convenience."On these facts the Board adopts the Regional Director's recommen-dation that objection 15 be overruled.The first part of the leafletwhich was circulated, giving information regarding the election whichdiffered somewhat from that on the official notice of election andadding the statement concerning the conduct of the election off com-pany property, is not in the form of the official notice and did notgive the impression of being an official document.Moreover, we donot think that the material thereon tended to mislead employees orinterfere with their freedom of choice in the election.The bottom half of the leaflet purported to be a facsimile of the of-ficial ballot.The Board has previously held that it will not counte-nance circulation of any document purporting to be a copy of theBoard's official ballot except one unaltered in form and content andclearly marked "sample" on its face.' The reproduction of the Inter-venor's leaflet was so marked, and the minor changes in names on theballot were insignificant.They did not tend to mislead voters as.tothe choice which was theirs or suggest either directly or indirectly thatthe Board endorsed a particular choice.Accordingly, we find thatthe circulation of the sample ballot was not a misuse of the Board'sprocesses for partisan advantage and did not interfere with.theelection.Under objection 17, the Employer alleges that the polls were notopen as specified on the notices of election.The Regional Director'SeeAllied Electric Products,Inc.,109 NLRB 1270. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDattributes this divergency to the request of the Employer's generalmanager the day before the election that the election be held on com-pany property in the cafeteria, and that the formerly scheduled hoursbe changed. It was agreed between all the parties that there wouldbe no voting during the lunch hour, and employees were released tovote during company time.We find no merit in this objection.Objection 18, by the Employer, alleges interference, restraint, andcoercion by the Intervenor in circulating notices of its meeting an-nouncing that attendance at the meetings entitled one to a ticket whichwas a chance on three prizes it was giving away at a meeting at whichone had to be present to win. In view of the fact that no evidencewas submitted showing that the offer of prizes was contingent onhow employees voted in the election or the results of the election,we find no merit in the Employer's objection.We have overruled the Employer's objections to the election andas the Intervenor has received a majority of the valid votes cast in theelection, we shall certify the Intervenor as the representative of theemployees involved.The Board certified Cannery, Citrus Workers, Drivers, Warehouse-men and Allied Employees Local 60, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, as the designated collective-bargaining representative of theemployees in the unit heretofore found appropriate.]MEMBERS RODGERS and JENKINS took no part in the considerationof the above Second Supplemental Decision and Certification.May, Stern and CompanyandRetail Clerks International Asso-ciation,Local 1365,AFL-CIO,Petitioner.Case No. 6-RC-1956.October 22, 1957DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election exe-cuted on June 3, 1957, an election by secret ballot was conducted onJune 11, 1957, under the direction and supervision of the RegionalDirector for the Sixth Region of the National Labor Relations Board,among the employees in the stipulated unit.Following the election,the Regional Director issued and served on the parties a tally ofballots, which shows that all 13 eligible voters cast valid ballots, ofwhich 7 were cast for, and 6 against, the Petitioner.There were novoid or challenged ballots.On June 18, 1957, the Employer filed timely objections to conductwhich it alleged affected the results of the election.After an investi-119 NLRB No. 12.